Case 2:20-cv-11676-VAR-RSW ECF No. 5 filed 07/16/20                PageID.21     Page 1 of 3



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
DEMAREO ALLEN, et. al.,

       Petitioners,                 Case No. 2:20-CV-11676
                                    Hon. Victoria A. Roberts
v.                                  United States District Judge

HEIDI WASHINGTON, et. al.,

      Respondents,
___________________________/
   OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT OF
  HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MICHIGAN

       Demareo Allen, Jordan Granderson, Johnnie Childs, III, Terry Williams, and

Nicholas Seals, (“petitioner”), confined at the Chippewa Correctional Facility in

Kincheloe, Michigan, filed a joint petition for writ of habeas corpus in this district pursuant

to 28 U.S.C. § 2241. In the pro se application, Petitioners seek to be released from prison.

Petitioners’ claims are based on the Coronavirus pandemic and their fear that they might

contract the disease, despite the efforts taken by the Michigan Department of Corrections

to prevent the spread of Coronavirus in the prisons. In the interests of justice, the Court

concludes that the proper venue for this petition is in the Western District of Michigan and

orders that the petition be immediately transferred to that district.

                                     I. DISCUSSION

       “Writs of habeas corpus may be granted by . . . the district courts and any circuit

judge within their respective jurisdictions.” 28 U.S.C. § 2241(a). “The federal habeas

statute straightforwardly provides that the proper respondent to a habeas petition is ‘the


                                              1
Case 2:20-cv-11676-VAR-RSW ECF No. 5 filed 07/16/20                PageID.22     Page 2 of 3



person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35

(2004)(quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ, or order to show

cause shall be directed to the person having custody of the person detained”).

       Petitioners do not challenge their conviction in this petition but rather the conditions

of their confinement; Petitioners allege that they might contract Coronavirus while

incarcerated. Petitioners seek immediate release from custody, alleging that none of the

precautions taken by the Michigan Department of Corrections to protect the prisoners from

contracting the disease are sufficient to prevent the spread of the disease.

       When a habeas petitioner challenges his or her present physical confinement, the

only proper respondent is the warden of the facility where the petitioner is being held. See

Gilmore v. Ebbert, 895 F.3d 834, 837 (6th Cir. 2018)(citing to Rumsfeld, 542 U.S. at 435).

       For the convenience of parties and witnesses, in the interests of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought. See Weatherford v. Gluch, 708 F. Supp. 818, 819-820 (E.D. Mich. 1988); 28

U.S.C. § 1404(a). When venue is inappropriate, a court may transfer a habeas petition to

the appropriate federal district court sua sponte. See Verissimo v. I.N.S., 204 F. Supp. 2d

818, 820 (D.N.J. 2002).

       Petitioners are imprisoned at the Chippewa Correctional Facility in Kincheloe,

Michigan, which is located the Western District of Michigan. Petitioners do not challenge

their convictions; they challenge the conditions of their confinement related to the risks

associated with the Coronavirus. A habeas petition filed in the federal court in the district

of a habeas petitioner’s confinement is the proper means of testing the conditions of the

                                              2
Case 2:20-cv-11676-VAR-RSW ECF No. 5 filed 07/16/20                 PageID.23     Page 3 of 3



petitioner’s confinement. See Coates v. Smith, 746 F.2d 393, 395 (7th Cir. 1984); See also

Perry v. Washington, No. 2:20-CV-11478, 2020 WL 3077592, at * 1 (E.D. Mich. June 10,

2020)(district court in the Eastern District of Michigan lacked venue over habeas

petitioner’s claim that his health condition put him at imminent risk of contracting COVID-

19, where the petitioner was incarcerated at a prison located in the Western District of

Michigan).

       The Court orders that the case be transferred to the Western District of Michigan.

“Given the significant liberty interests at stake, the time-sensitivity” of Petitioners’ claims,

as well as the risks to Petitioners’ “health posed by the rapid spread of COVID-19,” the

Court “directs the Clerk to effectuate the transfer as soon as possible.” Perry v. Washington,

2020 WL 3077592, at * 2.

                                         II. ORDER

       Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the

United States District Court for the Western District of Michigan pursuant to 28 U.S.C. §

1404(a).

                                    s/ Victoria A. Roberts
                                    HONORABLE VICTORIA A. ROBERTS
Dated: 7/16/2020                    UNITED STATES DISTRICT JUDGE




                                               3
